PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/623,429
Filing Date: 16 Feb 2015
Appellant(s): Villaron, Shawn, Alan



__________________
Nancy R. Simon (Reg. No. 36930)
For Appellant















EXAMINER’S ANSWER

This is in response to the appeal brief filed 12/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 12/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim(s) 1-2, 7, 8, 9, 22, 24-29, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mike Micucci et al (US PG Pub No. 20140068737, Filed: 03/15/2013)(hereinafter: Micucci).

Claim(s) 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Micucci in view of Kyung K. Lee et al. (US PG Pub No. 2008/0256482; Published: 10/16/2008)(hereinafter: Lee).

Claim(s) 10, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micucci in view of Dennis N. Bromley et al. (US PG Pub No. 20090271319; Published: 10/29/2009)(hereinafter: Bromley).

(s) 6, 12, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Micucci in view of Adam Knapp et al. (US PG Pub No. 2011/0276538; Published: 11/10/2011) (hereinafter: Knapp).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micucci in view of Ginger E. Tien et al. (US PG Pub No. 2013/0103688; Published: 04/25/2013; filed: 10/20/2011)(hereinafter: Tien).


(2) Response to Argument

Response to Argument A. 
	With respect to the Appellant’s argument that the Examiner failed to establish a prima facie case of anticipation, the arguments are not persuasive.

	Appellant submits with regard to claims 22, 24 and 28, the Examiner does not identify which features in the cited sentences teach the claimed selectable visual indication and the operations of “receiving a selection of the selectable visual indicator” and “in response to the selection of the selectable visual indicator, causing the asset information associated with the external content item to be displayed”. The Examiner respectfully disagrees. 


	Appellant further argues with regard to claim 28: “The Examiner fails to identify which feature in figure 7A or in figure 8A discloses the claimed task pane of the user interface that is adjacent the document”. The Examiner respectfully disagrees.
	The Examiner would like to point out that in the manner claimed, a task pane is broadly interpreted as a user interface element.  Micucci clearly discloses a UI element that is adjacent to the document for example, in figure 7a, a directory of assets is displayed (element 725) having assets (736). In figure 8a, another UI element displaying a directory of assets id displayed as element 805, this time adjacent but overlapping the document.
Merriam-Webster1 dictionary defines “adjacent” as: 
“a: not distant : NEARBY
b: having a common endpoint or border
c: immediately preceding or following”
 For Example, in figure 7A the Chatter Application (element 700) serves as the document, and the directory of assets (element 725) is displayed in a user interface element that fits the definition of adjacent as (not distant, nearby) to the document 700.

	The Examiner notes that the Appellant failed to specifically point out how the language of claims 22, 24 and 28 patentably distinguishes them from the references.

	Appellant further argues on pages 10-11 that the Examiner transitions between the FMG (Fisker Marketing Guidelines) file and the FBG (Fisker Branding Guidelines) in the rejections of claims 2, 8, 22, 24-27 and 29. Further, the Appellant argues the Examiner identifies different features of Micucci as teaching the claimed directory of assets. The Appellant argues the Examiner relies on the “SharePoint folder”, the “Fisker folder” and the “lead generation folder” all as teaching the claimed “directory of assets”.
The Appellant concludes the Examiner has erred and has not “established a prima facie case of anticipation against the claims”.  The Examiner respectfully disagrees.
First, the Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. More specifically, the Appellant has failed to identify how either of the FMG or FBG files fail to anticipate the claimed “external content item”. Additionally, the Appellant failed to provide a rationale on why the “SharePoint folder”, the “Fisker folder” or the “lead generation folder” failed to anticipate the claimed “directory of assets”.
Second, the examiner points out that in regards to the FMG or FBG files in the Micucci reference, they are functionally the same, and both represent an external content item stored in a directory of assets associated with the document. Also, in regard to the “SharePoint folder”, the “fisker folder” or the “lead generation folder”, they 

Response to Argument B. 

	Argument B1:
	Appellant submits “Micucci does not disclose receiving an indication of a selection to include an external content item in a document”. The Appellant later concludes: “Appellants respectfully submit that Figure 7A, and its corresponding description in paragraphs [0075]-[0078], fail to disclose or suggest receiving an indication of a selection to include the FBG file in the user interface. Although a user may view the FBG file by accessing the Chatter Files tab and clicking on the My Files filter, these operations do not disclose or suggest receiving an indication of a selection (e.g., a user selecting the FBG file) to include the FBG file in the user interface. Instead, based on Figure 7A, the user can view all of the files stored in the “Lead Generation” folder when the user accesses the “Chatter Files” tab 723 and clicks on the “My Files” filter 724.” The Examiner respectfully disagrees.

	The Examiner notes the claim merely requires receiving “an indication of a selection to include an external content item in a document, wherein the external content item is stored at a separate source file”. The claim language is silent as to what 

	Regarding the Appellant argument on page 13 that reads: “Additionally, although not described in Micucci, if a user can “select” the SharePoint repository when the user wants to access that repository, and “select” the Lead Generation folder when the user wants to access a document in that folder, these selections are not performed to include
the FBG file in the Chatter user interface”. The Examiner respectfully disagrees.
	The claim language is not limited to a particular number of selections in order to include an external content item in a document. The language “an indication of a selection” does not necessarily require a single user input action. One of ordinary skill in the art in the field of user interfaces would understand that a selection is the outcome of a process, that process could entail a single mouse click, or could entail a process made up many steps which concludes in an item being selected.

	Argument B2: 
	Appellant submits: “Micucci Does Not Disclose Writing a First Link to a Directory of Assets into the Document and Writing a Different Second Link into the Directory of Assets”. To support this conclusion, the Appellant further submits: “As described in paragraph [0069] of Micucci, the URL of the FMG file is stored in a third-party chatter file (TPCF) for the Chatter application. The TPCF references the FMG document in the SharePoint repository. Thus, Micucci does not teach the link to the FMG file is written into the Fisker folder”. The Examiner respectfully disagrees.
	The claimed limitation reads: “writing a first link to a directory of assets into the document, wherein the directory of assets is associated with the document”. The Examiner relied on Micucci paragraph [0068] which discloses the Chatter application (document) referencing a document in SharePoint. The server URL of the external source is (https://sharepoint.fisker.com) this is the first link associated with the directory of assets, which must be accessible from the Chatter document in order to be able to access the contents of that folder within the Chatter document. Therefore, a first link is written into the Chatter document in order to access the directory of assets.

	Regarding the second “second link” portion of the argument, the claim limitation reads: “writing asset information associated with the external content item into the directory of assets, wherein the directory of assets includes asset information for each external content item currently associated with the document for display in the document and the asset information includes a different second link to the external content item at the source file”.
	As explained above, the first link (“https://sharepoint.fisker.com”) points directly to the directory of assets, that is the root folder that includes the assets that can be accessed directly from the Chatter document. Regarding the each of the particular assets in the directory of assets, they can be directly accessed via links that point directly to each of the assets. For example, in paragraph 0069 Micucci describes the document (“https://sharepoint.fisker.com/ sites/sfdc/sandbox/SharedDocuments/
Fiskermarketingguidelines.docx), which points to an asset (FIskermarketingguidelines.docx) hosted by the external directory of assets (sharepoint.fisker.com). Therefore, the FMG document can be accessed via two links, first, the root (sharepoint.fisker.com) and thereon navigating through the hierarchy of folders to reach the FMG document, or directly from the (“https://sharepoint.fisker.com/ sites/sfdc/sandbox/SharedDocuments/Fiskermarketingguidelines.docx) link.
	
	Appellant further argues: “Nothing found in Micucci teaches or suggests: (1) the server URL (https://sharepoint.fisker.com) is written into the user interface (the alleged document); and a different link to the FMG file is written into either the Fisker folder (the alleged directory of assets) or into the SharePoint repository (the alleged directory of assets in Section Bl)”.
	The Examiner respectfully disagrees. Regarding (1) the claim limitation does not limit writing to any particular technique. The fact that the directory of assets and the assets themselves can be accessed from the Chatter document, indicates that the link 

Argument B3:
	Regarding Argument B3, please refer to the response to arguments A1-B2 above.

Response to Argument C:
Argument C1:
	Regarding argument C1, the Appellant submits: “Micucci Does Not Disclose Receiving an Indication of a Selection to Include an External Content Item in a Document, Writing a First Link to a Directory of Assets, Writing a Different
Second Link into the Directory of Assets”.
	The Examiner respectfully disagrees. The Examiner points out each of these arguments were addressed on the response to arguments set forth above with regard to arguments A1-B2.

	Argument C2:
	In regards to claim 8, Appellant argues “Micucci Does Not Teach Displaying the Document and a Directory of Assets with the Document”. To support this argument, the Appellant points out at the cited portions of Micucci and concludes in page 18: “the assets stored in the SharePoint repository are displayed in the user interface and not with the user interface”.
	The Examiner respectfully disagrees. The claimed limitations read: “retrieving the external content item for display in the document; and retrieving the directory of assets for display with the document, the directory of assets comprising an asset listing associated with the external content item that includes the external content
item and the asset information associated with the external content item.”. Micucci clearly discloses this limitation as pointed out in the Final Rejection. First, the claim language does not limit the display of the directory of assets to a particular area, or portion of a user interface, nor does it limit it to position in the display. Second, the claimed limitation does not limit the document to a particular format or known extension. Third, Micucci discloses in paragraphs 0078-0079 and particularly in figure 7A the claimed limitation. Micucci clearly discloses retrieving the directory of assets (from the external SharePoint folder), displaying the directory of assets with the chatter document (see directory of assets 725 vs chatter document interface 700). 
	Regarding the second Appellant argument on the Examiner’s statement on the Final rejection that reads “asset information associated with the document is also displayed”. The Examiner clearly identified element 736 of Figure 7A as the element that displays asset information associated with the external content item. Element 736 clearly shows the item name and file extension associated with the external content item and states that the content item was “created by you”. Again, the claim does not limit the information to any particular type or format.

Micucci does not teach the FBG file is displayed in an asset listing that is displayed with the user interface. Although the user interface in Figure 7A of Micucci displays the contents of the Lead Generation folder stored on the SharePoint repository (which includes the FBG file), and the user interface in Figure 7B of Micucci displays the FBG file, nothing found in Micucci teaches or suggests displaying a directory of assets with the user interface. Micucci does not display an asset listing for the FBG file with the user interface”. The Examiner respectfully disagrees. 
The Examiner refers to the Applicant statement on page 12, which reads “to the best of Appellant’s understanding, the Examiner asserts the Chatter application user interface shown in figure 7A teaches the claimed document, the SharePoint repository discloses the claimed source file and the Fisker Branding Guidelines(FBG) file teaches the claimed external content item”.
Following the Appellants statement, the chatter document (700) is displayed with a directory of assets (725) that displays an asset listing that includes the FBG file (the content item). The directory of assets (725) displays an asset listing (element 736) associated with the external content item, as well as asset information associated with the external content item Element 736 clearly shows the item name and file extension associated with the external content item and states that the content item was “created by you”. Again, the claim does not limit the information to any particular type or format.

	Regarding the fourth Appellant’s argument on page 18, the Appellant submits “The metadata does not include the external content item. Nor is an asset listing that includes the external content item displayed with the user interface. Appellants respectfully submit that Figures 7A and 7B, and Micucci in general, do not disclose or suggest displaying an asset listing for the FBG file with the user interface, where the asset listing includes the FBG file”. The Examiner respectfully disagrees.
	Appellant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. First, the Appellant does not point out how are the asset listing (items listed as part of the 725 element), the content item (item 736) and the information related to the content item (736) patentably different from the claimed language. Second, as pointed out above, the FGB file is retrieved for display with the user interface, as evidenced in Micucci figure 7A, the file listing is displayed with the chatter document, and the listing itself displays the FGB file as one of the listed items.

Argument C3:
	Regarding Argument C3, please refer to the response to arguments C1-C2 above.

Response to Argument D
	Argument D1:
	Regarding D1, related to claim 25, the Appellant argues: “Micucci Does Not Disclose Opening a Document that Includes a First Link to a Directory of Assets” and further submits “ Micucci is silent as to what is displayed or included in the user interface when the user interface is opened. Appellants respectfully submit that the Examiner is using the language in claim 25 as a guide to interpret and assemble the teachings of Micucci against claim 25. Moreover, Appellants submit the Lead Generation folder is associated with the SharePoint repository and not with the user interface since the Lead Generation folder is stored on the SharePoint repository”. The Examiner respectfully disagrees.
The claimed limitation “opening a document that includes a first link to a directory of assets” is not in any way limited to a particular series of steps, or by the same logic, lack of steps to open a document and display a directory of assets in/with that document. Micucci does not need to show or disclose “what is displayed or included in the user interface when the interface is opened” because the steps required to arrive at the user interface of figure 7A are irrelevant to show anticipation. The fact is that with a single, or any finite number of steps, the user of Micucci can open a document and arrive at the interface of Figure 7A. 
	Regarding Appellant argument that reads “Moreover, Appellants submit the Lead Generation folder is associated with the SharePoint repository and not with the user interface since the Lead Generation folder is stored on the SharePoint repository”. The Examiner respectfully disagrees. The claim language only requires “opening a document that includes a first link to a directory of assets associated with the document” it is noted that merely by displaying the directory of assets in a container inside the chatter document, the directory of assets is associated with the document. The term “associated” in no way is limited to storage as suggested by the Appellant.


	Regarding D2, Appellant argues: “Micucci Does Not Teach Navigating to the Directory of Assets via the First Link and the Directory of Assets Including Second Links to Locations of External Content Items”. The Appellants further argue “Appellants submit the SharePoint folder does not include a plurality of second links to the locations of files that are currently included in the user interface for display in the user interface.
Instead, the SharePoint folder stores files that can be displayed in the user interface when the user accesses the “Chatter Files” tab 723 and selects the “My Files” filter 724. (See paragraph [0078] in Micucci). Micucci does not teach or suggest navigating, via a first link, to the SharePoint folder, where the SharePoint folder includes asset information that includes a plurality of second links to locations of files that are currently included in the document for display in the document”. The Examiner respectfully disagrees.
	Appellant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Appellant does not provide a reason on why the navigating to the SharePoint folder cannot be equated to navigating to the directory of assets via the first link. Clearly, from Micucci’s Figure 7A, Chatter document includes links (the elements 732-735) that the user clicks to navigate to different directories of assets. Additionally, once the user clicks on the first link (the directory associated with the link), a list of folders and eventually a lists of files including second links is displayed, as clearly depicted in Figure 7A. Furthermore, the files are currently included in the user interface (Figure 7A) for displayed in the user interface, 

	Argument D3:
	Regarding Argument D3, the Appellant’s arguments are addressed by the response to argument related to claim D2 above.


	Argument D4:
	Regarding Argument D4, the Appellant’s arguments are addressed by the response to argument related to claim C2 above.

Response to Argument E:
	With regards to argument E on claim 22, the Appellant submits: “To the best of Appellants’ understanding, the Examiner argues the orange icon 738 or the screen-object 745 teaches the claimed selectable visual indicator”. The Examiner respectfully disagrees.
	Regarding the limitation “causing a selectable visual indicator to be displayed with the external content item; receiving a selection of the selectable visual indicator” the 
	Further, the Appellant submits: “Micucci also does not discuss displaying asset information in response to the selection of the icon 738 or the screen-object 745, … Appellants respectfully submit that paragraphs [0078] and [0079], and Micucci in general, do not teach or suggest displaying both the FBG file and the URL to the FBG file.” The Examiner respectfully disagrees.
	As stated above, the Examiner relied on element 736 to teach the selectable visual indicator. Additionally, as disclosed by Micucci on [0078-0079], selecting visual indicator 736 results in causing asset information associated with the external content item to be displayed, in this case, Micucci displays the asset itself in a preview window as shown in Figure 7B. It is noted that the “asset information associated with the external content item to be displayed” is not limited to any type of information or any format in which the information is to be displayed. Therefore, Micucci anticipates the limitations of claim 22.

Response to Arguments F and G:
	Regarding arguments on claims 24 and 27 the claims recite substantially the same subject matter as claim 22, arguments of which were addressed above with regard to argument E. Please refer to response to argument E set forth above.


	Regarding arguments on dependent claim 28, the Appellant submits “The Examiner alleges that Figure 7A of Micucci displays a directory of assets in a user
interface adjacent to the document, and that Figure 8A also displays a directory of assets adjacent but overlapping the document. (Office Action, pages 16-17). Appellants respectfully disagree” … “As noted in Section A, the Examiner does not identify which feature in Figure 7A or Figure 8A teaches the claimed “task pane of the user interface
that is adjacent the document.” The Examiner respectfully disagrees.
The Examiner would like to point out that in the manner claimed, a task pane is broadly interpreted as a user interface element.  Micucci clearly discloses a UI element that is adjacent to the document for example, in figure 7a, a directory of assets is displayed (element 725) having assets (736). In figure 8a, another UI element displaying a directory of assets id displayed as element 805, this time adjacent but overlapping the document.
Merriam-Webster2 dictionary defines “adjacent” as: 
“a: not distant : NEARBY
b: having a common endpoint or border
c: immediately preceding or following”
 For Example, in figure 7A the Chatter Application (element 700) serves as the document, and the directory of assets (element 725) is displayed in a user interface element that fits the definition of adjacent as (not distant, nearby) to the document 700.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOWARD CORTES/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        
Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        
/KYLE R STORK/Primary Examiner, Art Unit 2144
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1. “Adjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/adjacent. Accessed 8 Mar. 2021.
        
        2 1. “Adjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/adjacent. Accessed 8 Mar. 2021.